By the Court,

Savage, Ch. J.
The question is, had the judge’s order for the settlement of the bill expired on the eighth day of March? Had the bill been settled within the meaning of the order ? After settlement, the plaintiff is regular, under the act of 1832, Laws of 1832, p. 188, in perfecting his judgment and issuing execution, unless a new order is granted. Here, however, the bill cannot be considered as settled until the eleventh of March. The party tendering a bill should have a reasonable time after settlement to incorporate the amendments, and engross the bill for the signature of the judge; until signed, it is subject to modification by him, and therefore unsettled. Previous to the signature of the judge, and consequently before the bill was settled, the judgment was entered, which was a violation of the first order to stay. The plaintiff was irregular and the judgment is set aside.